DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/3/2022 was considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Zatorski US 20050089393.
Regarding claims 1, 11 and 19, Correia discloses a gas turbine comprising: 
a compressor configured to suction external air thereinto and compress the air (col. 1 ln. 10-14);
a combustor configured to mix fuel with air compressed by the compressor and combust a mixture of the fuel and the air (col. 1 ln. 10-14);
a turbine configured to include a turbine blade and a turbine vane that are mounted in the turbine so that the turbine blade is rotated by combustion gas discharged from the combustor (col. 1 ln. 10-14);
wherein the turbine vane/blade (see note at end of claim) comprising
a sidewall (22 and 24) configured to form an airfoil (14) and include a leading edge (26) and a 5trailing edge (28); 
a partition wall (between 46 and 48, Fig. 5) configured to partition an internal space of the sidewall to form a plurality of cooling channels (44, 46, 48, 50); and 
a metering plate (52) configured to block inlet parts of the plurality of cooling channels and include cooling holes communicating with respective cooling channels, 10wherein the metering plate includes 
a first cooling hole (Fig. 1; 56, 58 and 60) formed in the inlet part of each of the plurality of cooling channels, 
a second cooling hole (54) formed directly behind the leading edge in the inlet part of the cooling channel adjacent to the leading edge among the plurality of cooling channels (Fig. 5), and

    PNG
    media_image1.png
    619
    702
    media_image1.png
    Greyscale
the second cooling hole having a size smaller than a size of the first cooling hole (Fig. 5).
Note: It is known in the prior art (see Bell col. 1 ln. 25-27 and Vetters [0016], of record in 16/543337) that the terms “blade” and “vane” are used interchangeably, especially when the features of the claimed invention may be applied to both.  With regards to claims 1 and 9, Applicant’s claimed invention have the exact same features.  Only the preamble in the claims is different.  Suggesting that the terms “blade” and “vane” may also be used interchangeably.  If Applicant does not wish to have these terms used interchangeably then distinguishing features must be added to the claim’s body in order to convey such intent.
However, it does not teach a guide formed on an upper surface of a trailing edge side of the second cooling hole to guide a cooling fluid to an inner side surface of the leading edge.

    PNG
    media_image2.png
    653
    704
    media_image2.png
    Greyscale
Zatorski teaches a turbine vane comprising a guide (Fig. 5) formed on an upper surface (with respect to the flow direction wherein “upper” corresponds to downstream of the cooling flow just like in Applicants disclosure) of a trailing edge side (side closest to trailing edge 60) of the second cooling hole (cooling hole closest to leading edge 58) to guide a cooling fluid to an inner side surface (62) of the leading edge (58).  
It is well known that the leading edge of the blade is the hottest portion since it is exposed to full pressure of the motive fluid (see pertinent art in conclusion). Therefore, the leading edge requires the greatest flow of coolant in order to maintain material integrity.  Since it is known to direct cooling fluid toward the leading edge via a guide formed on an upper (i.e. downstream) surface of a metering portion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the metering plate’s downstream surface as taught by Correia by utilizing a guide as taught by Zatorski in order to direct a greater flow of coolant towards the leading edge and improve the cooling thereat. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(D). 
Regarding claims 2 and 12, Zatorski further teaches that the guide is disposed on an upper surface (i.e. downstream with respect to the cooling fluid) of the metering plate and extends upwardly to leftward from a right side of the second cooling hole to guide cooling fluid drawn through the second cooling hole (hole closest to the leading edge) toward a lower end of the inner side surface of the leading edge (Fig. 4, reoriented for ease of comparing with Applicant’s Fig. 9).

    PNG
    media_image3.png
    589
    1169
    media_image3.png
    Greyscale

Regarding claims 3 and 13, Correia further discloses that, as modified, 15cooling air (34) drawn through the second cooling hole cools a leading edge region of the sidewall.  
Regarding claim 20, see claims 12 and 13 above.

Claims 4-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Zatorski US 20050089393 as applied to claims 3 and 13 above and further in view of Garner US 20070081894.
Regarding claims 4 and 14, Correia does not teach that the first cooling hole has a rectangular shape, and wherein the second cooling holes has a circular shape.
Garner teaches a metering plate (38, Fig. 3) comprising cooling holes (40) wherein the cooling holes may have any combination of shapes as required to provide the desired flow-control function ([0013]).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the first and second cooling holes as taught by Correia, by utilizing any combination of shapes as taught by Garner, including the claimed shapes, in order to provide the desired flow-control through the metering plate to cool the airfoil.
Regarding claims 5 and 15, Correia does not teach that the first cooling hole has a circular or an elliptical shape, and wherein the second cooling hole has a circular  or elliptical shape.
See Garner’s teachings above.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the first and second cooling holes as taught by Correia, by utilizing any combination of shapes as taught by Garner, including the claimed shapes, in order to provide the desired flow-control through the metering plate to cool the airfoil.
Regarding claim 6, Correia does not teach that a major axis of the elliptical second cooling hole has the same length as a minor axis of the elliptical first cooling hole.
Since applicant has not disclosed that having the major axis of the elliptical second cooling hole and the minor axis of the elliptical first cooling hole being the same solves any stated problem or is for any particular purpose (see spec. [00100]) and it appears that elliptical cooling holes of Garner would perform equally well being configured as claimed, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify the plate's elliptical shape as taught by Garner by utilizing the major axis and minor axis of the second and first cooling hole, respectively, to be the same as claimed for the purpose of merely providing a desired flow-control through the metering plate to cool the airfoil. See MPEP 2144.04 (IV)(B).
Regarding claims 7 and 16, Correia does not teach that the first cooling hole has a rectangular shape, and wherein the second cooling hole has a rectangular shape.
See Garner’s teaching above.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shape of the first and second cooling holes as taught by Correia, by utilizing any combination of shapes as taught by Garner, including the claimed shapes, in order to provide the desired flow-control through the metering plate to cool the airfoil.
Regarding claim 8, Correia does not teach that a long side of the second cooling hole has the same length as a short side of the first cooling hole.
Since applicant has not disclosed that having the long side of the second cooling hole and the short side of the first cooling hole being the same solves any stated problem or is for any particular purpose (see spec. [00102]) and it appears that rectangular cooling holes of Garner would perform equally well being configured as claimed, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, at the time of invention, to modify the plate's rectangular shape as taught by Garner by utilizing the long and short sides of the second and first cooling hole, respectively, to be the same as claimed for the purpose of merely providing a desired flow-control through the metering plate to cool the airfoil. See MPEP 2144.04 (IV)(B).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Zatorski US 20050089393 as applied to claims 1 and 11 above and further in view of Lee Dong Gon KR101770068.
Regarding claims 9 and 17, Correia does not teach that 5the metering plate further comprises a conductor provided on an upper surface of a leading edge side of a portion defining the second cooling hole and configured to cool a leading edge region through a conduction using a cooling air.  

    PNG
    media_image4.png
    625
    571
    media_image4.png
    Greyscale
Lee Dong Gon teaches a cooling device (300) for guiding cooling air moving through an impingement hole (310) to a cooling passage (2), the cooling device comprising a conductor (400) in order to guide the cooling air and stabilize the unnecessary circulation (Fig. 1) of the cooling air and thus improve the efficiency of the cooling air ([0040]).   
Given that, in Correia, a similar circulation of cooling air would be present between the leading edge and the second cooling hole, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the corner of metering plate adjacent the leading edge at taught by Correia, by utilizing a conductor as taught by Lee Dong Gon, in order to better guide the flow along the leading edge, stabilize the unnecessary circulation and thus improve the efficiency of the cooling air at the leading edge.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Correia US 8591189 in view of Zatorski US 20050089393 as applied to claims 1 and 11 above and further in view of Hall US 4820123.
Regarding claims 10 and 18, Correia does not teach that 10the second cooling hole is formed to be inclined toward the leading edge.
Hall teaches a turbine blade with a plate (78, Fig. 5) that allows for cooling air to enter cooling passages in the turbine blade (Fig. 4) through holes inclined toward the leading edge (12) in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages (col. 3 ln. 40-58).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cooling holes as taught by Correia, to be inclined toward the leading edge as taught by Hall in order to deflect and divert any dirt entrained in the cooling air so as to prevent clogging within the cooling passages.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moskowitz US 3706508 at col. 3 ln. 43-45 for support for the assertion that it is well known that the leading edge of the blade is the hottest portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745